Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This office action is in response to applicant’s request for continued examination filed 8/8/22. Claims 28-57 are pending with claims 28, 38 and 48 in independent form.

Allowable Subject Matter
Claims 28-57 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks in the response filed 8/8/22 have overcome the previous rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 28 and all its dependencies A method of enabling use of an assay system, said assay system being configured to use an assay consumable in the conduct of an assay comprising an assay consumable identifier, said assay system comprising:(a) local consumable data; and (b) a mechanism adapted to read first consumable data from said consumable identifier; said method comprising: (i) providing, by at least one processor, a command for causing first consumable data to affect use in said system, wherein said first consumable data is authorization information for said consumable, and said authorization information comprises information including: whether the assay consumable is permitted to be used, the number of times the assay consumable can be used, or limitations on use of the assay consumable, if any, wherein the assay system includes a first electrical contact and the assay consumable includes a second electrical contact, the first electrical contact adapted to be coupled to the second electrical contact to facilitate exchange of the first consumable data between the assay system and the assay consumable. With respect to claim 38 and all its dependencies, A non-transitory computer readable medium having stored thereon a computer program which, when executed by a computer system, causes the computer system toAppl. No. 17/185,293 Amdt. Dated August 8, 2022 Reply to Office Action of March 8, 2022 perform a method of enabling use of an assay system, said assay system being configured to use an assay consumable in the conduct of an assay comprising an assay consumable identifier, said assay system comprising: (a) local consumable data; and (b) a mechanism adapted to read first consumable data from said consumable identifier, said method comprising: (i) providing, by at least one processor, a command for causing first consumable data to affect use in said system, wherein said first consumable data is authorization information for said consumable, and said authorization information comprises information including: whether the assay consumable is permitted to be used the number of times the assay consumable can be used, or limitations on use of the assay consumable, if any, wherein the assay system includes a sensor configured to identify coupling of the assay consumable to the assay system, the assay system configured to initiate a timer responsive to said identification and to log timestamps using the timer responsive to predetermined events. With respect to claim 48 and all its dependencies, An assay system configured for use, said assay system being configured to use an assay consumable in the conduct of an assay comprising an assay consumable identifier, said assay system comprising: (a) local consumable data; and (b) a mechanism comprising a first electrical contact adapted to be connected to a second electrical contact of the assay consumable, the mechanism adapted to read first consumable data from said consumable identifier by way of the connection, wherein said assay system is configured to provide a command for causing the first consumable data to affect use in said assay system, wherein said first consumable data is authorization information for said consumable, and said authorization information Amdt. Dated August 8, 2022Reply to Office Action of March 8, 2022 comprises information including: whether the assay consumable is permitted to be used, the number of times the assay consumable can be used, or limitations on use of the assay consumable, if any. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH